Bliss, Judge,
delivered the opinion of the court.
Judgment of ouster was rendered at the March term of this court against W. D. Bishop, who had intruded into the office of assessor of Ralls county. The relator has since obtained a commission, and asks for a mandamus upon the County Court to *62approve bis bond and recognize him as tbe lawful assessor. This ease stands precisely upon the same footing as that of The State ex rel. McCune v. the same defendants, decided at this term, the facts being the same throughout. A peremptory mandamus will issue.
Judge Currier concurs ; Judge Wagner absent.